Baker, J.,
dissenting.
The majority characterizes the prosecutor’s statements as “conclusory.” I respectfully disagree. The prosecutor stated his reasons for using his strikes as he did and they were clear and uncontradicted by any evidence in this record. The prosecutor was the only person who could make the neutral explanation required by Batson and while it would have been a simple matter to have contested his statements had they not been true, Jackson made no proffer of evidence.
*188We were instructed by the panel which granted this appeal to determine whether the record contains sufficient evidence to support the trial court’s finding that the prosecutor did not systematically strike three members of the black race from the jury. In the absence of any evidence to the contrary, I am of opinion that the trial court could reasonably infer from the prosecutor’s explanation that the Commonwealth’s reason for exercising its peremptory strikes was that those prospective jurors might be acquainted with Jackson, his family or his friends. See Taitano v. Commonwealth., 4 Va. App. 342, 346, 358 S.E.2d 590, 592 (1987).
On this record, I cannot say that the judgment of the trial court was plainly wrong or without evidence to support it. Accordingly, I would affirm its judgment.